Citation Nr: 0009823	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-30 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to April 
1970.  He had no overseas service.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in March 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefit.  The matter is now before the Board for 
final appellate consideration.  

The veteran has been rated permanently and totally disabled 
for pension purposes since October 1992.  


FINDINGS OF FACT

1.  A rating decision dated in September 1993 denied service 
connection for post-traumatic stress disorder; the veteran 
did not initiate an appeal following notification thereof.  

2.  The evidence added to the record since the September 1993 
rating decision is not wholly cumulative, but when considered 
in connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the service connection claim.  


CONCLUSION OF LAW

Evidence added to the record since the September 1993 rating 
decision denying service connection for post-traumatic stress 
disorder is not new and material, and the claim for that 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is essentially contended by and on behalf of the veteran 
that he was raped while incarcerated at the Fort Leonard 
Wood, Missouri, Post Stockade in March and April 1970 and 
that he has post-traumatic stress disorder as a consequence 
of that traumatic event.  

A rating decision by the Oakland, California, RO dated in 
September 1993 denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder on the 
basis that he had not established that he had sustained a 
stressor in service that had caused his diagnosed post-
traumatic stress disorder.  The veteran was informed of this 
determination but did not initiate a timely appeal.  The 
rating decision therefore became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(e), 20.302, 20.1103 
(1999).  However, a claim will be reopened if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran subsequently filed an application to reopen his 
claim for service connection for post-traumatic stress 
disorder, and evidence has been received in support of his 
application.  The issue of new and material evidence must be 
addressed in the first instance by the Board because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  The Board concludes that the evidence 
submitted since September 1993 rating decision is partly new 
but is not material because when it is considered in 
connection with evidence previously assembled, it provides no 
objective confirmation of the claimed noncombat stressor and 
therefore must fail as a matter of law to sustain a claim of 
entitlement to service connection for post-traumatic stress 
disorder.  38 C.F.R. § 3.156(a).  

The evidence of record at the time of the September 1993 
rating decision included the veteran's service medical 
records, which were negative for complaints or findings of 
any acquired psychiatric disorder.  His service personnel 
records were also of record and showed that the veteran was 
awarded 30 days confinement at hard labor following 
conviction by a Summary Court-Martial in March 1970 for a 
number of military infractions.  He was confined at the Fort 
Leonard Wood stockade from March 14 to April 10, 1970, and 
was then processed for administrative separation from the 
service on the ground of unsuitability.  A psychiatric 
evaluation at the time of his discharge processing resulted 
in a diagnosis of severe inadequate personality disorder.  
However, a personality disorder is not a disability under the 
law providing for VA compensation benefits.  38 C.F.R. 
§ 3.303(c) (1999).  

The evidence of record before the rating board in September 
1993 contained a diagnosis of post-traumatic stress disorder 
based on the veteran's allegation that he had been raped 
while incarcerated in the Fort Leonard Wood stockade, but the 
record was utterly devoid of any objective evidence 
corroborating that the claimed rape ever occurred.  

The first mention of a rape in service was on the veteran's 
claim for service connection for depression, which was 
received in October 1992.  

However, a rape in service was not mentioned when the veteran 
was evaluated at the VA Medical Center, San Francisco, 
California, in September 1992.  He presented to the PETU for 
help with his drug problem and violence.  He had been 
referred to the unit by a community group named The Ex-
Offenders Group, which thought that he needed help.  The 
veteran reportedly had been living in shelters and in the 
streets of San Francisco for the previous several days after 
having been evicted from Horizon House in Hayward, 
California, because of threats of violence against another 
patient.  The veteran had been in a drug program for more 
than 30 days.  It was reported that he had been consuming 
considerable amounts of alcohol and had some intravenous drug 
abuse (IVDA).  The veteran reported that he had been 
"hearing voices that tell him to hurt people" for more than 
15 years.  It was further reported that the veteran had 
always refused psychiatric treatment because he had been 
unwilling to acknowledge the presence of mental illness.  
During the veteran's years in prison, medications were 
offered, but the veteran found ways not to take them.  He 
also had a 15-year history of alcohol and drug abuse.  He 
also had a history of violence involving the murder of a 
family member and "numerous street fights usually involving 
a gun."  On mental status examination, he reported that at 
night, he "stalks people on the street."  He knew that 
there was something wrong with this activity but felt a need 
to do this.  It was felt that his problems "are somewhat 
drug-induced."  However, underlying psychiatric problems 
such as schizophrenia or a severe personality disorder "are 
also part of the problem."  It was stated that the veteran 
still "pulls away from acknowledging a psychiatric 
disorder."  The assessment on Axis I was polysubstance 
abuse; paranoid schizophrenia and post-traumatic stress 
disorder were to be ruled out.  A personality disorder, not 
otherwise specified, with antisocial features, was assessed 
on Axis II.  

A VA general medical examination in March 1993 noted a 
history of polysubstance abuse that continued.  Diagnoses 
included depression, and a history of multiple stab wounds of 
the back and chest, including a punctured lung.  

A VA psychiatric examination in April 1993 noted the 
veteran's allegation that he was raped in service and his 
history of drug and alcohol abuse.  The veteran also reported 
that his wife died from a heroin overdose in 1975 and that 
his home was "arsoned," resulting in the deaths of his 
three young children.  He stated that he blamed himself for 
having been so into drug addiction that he was unaware of the 
situation for his children.  He also claimed that he had been 
having nightmares every night since being raped in the 
stockade in service.  On mental status examination was 
notable for auditory hallucinations of the voices of the men 
who raped him.  The diagnoses on Axis I were post-traumatic 
stress disorder, major depression with psychotic features, 
alcohol abuse, and heroin abuse in remission.  The examiner 
remarked that the veteran had been "clean" from heroin for 
about three and a half months.  No diagnosis was entered on 
Axis II.  The examiner related the diagnosis of post-
traumatic stress disorder to the alleged rape in service.  

In a statement dated in May 1993, T. Adelstein, Ph.D., a 
private clinical psychologist, noted that the veteran 
reported that he had been sexually molested while in the 
stockade in service.  He also reported that he began using 
heroin in 1970 and that in 1975, there was a contract on his 
life.  He said that someone came to his home, opened the 
door, shot him, and set the house on fire, which resulted in 
his children being "burnt up" and his wife jumping from the 
third floor window and receiving extensive injuries.  She 
eventually committed suicide in 1978, overdosing drugs.  The 
veteran indicated that the voices that he heard were related 
to his past and that they have previously told him to hurt 
people and to kill his brother-in-law.  They are also "a 
review of the molestation that occurred to him while in the 
stockade," and they "somehow taunt him" about the death of 
his children and his family estrangement.  The diagnoses on 
Axis I were polysubstance dependent, alcohol, cocaine, 
heroin; major depression, recurrent, with psychotic features, 
i.e., auditory delusions that appeared mood congruent; and 
post-traumatic stress disorder.  An anti-social personality 
disorder was diagnosed on Axis II.  

The evidence received since the September 1993 rating 
decision includes a number of reports of hospitalization, 
treatment and examination by VA and private physicians; 
transcripts of the veteran's testimony at personal hearings; 
a report from the FBI National Crime Information Center 
(NCIC); and the opinions of VA treating personnel.  This 
evidence contains diagnoses of post-traumatic stress disorder 
based on the alleged rape in service.  However, the medical 
evidence also contains reports of private hospitalization 
that, while noting the history of rape in service, reflect 
diagnoses of paranoid schizophrenia and polysubstance abuse, 
with episodes of hallucinations including auditory command 
hallucinations.  

The record also documents the repeated attempts of the RO to 
locate three witnesses whom the veteran indicated could 
corroborate his reported stressor.  The veteran indicated 
that these witnesses were Private Sullivan, Private Thomas, 
and Private First Class Hardy.  However, numerous attempts to 
locate these witnesses through official channels were 
unavailing.  Despite the veteran's claim that he had been 
raped while incarcerated in Fort Leonard Wood stockade in 
service, the claimed stressor remains uncorroborated.  

Indeed, the record of hospitalization at private hospital in 
October and November 1975 indicates only that the veteran had 
been hospitalized the previous February for a suicide 
attempt; no mention was made of any rape in service.  
However, when admitted to the private hospital in late 
October 1975, it was reported that the veteran's three 
children had died in an apartment fire several days prior to 
admission.  The diagnoses on discharge from the hospital were 
heroin addiction, reactive depression with suicide attempt, 
and anti-social personality disorder.  

Regulations in effect when the veteran filed his application 
to reopen his previously and finally denied claim provided 
that service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (effective 
prior to March 7, 1997).  If the claimed stressor was related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Id.  However, if the claimed stressor was not 
combat related, the veteran's lay testimony regarding his 
inservice stressor was insufficient, standing alone, to 
establish service connection and must be corroborated by 
credible evidence.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

During the pendency of this appeal, the provisions of 
38 C.F.R. § 3.304(f) were amended to reflect the decision of 
the Court of Appeals for Veterans Claims in Cohen v. Brown, 
10 Vet. App. 128 (1997).  Section 3.304(f) now provides that 
service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1999); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  Because 38 C.F.R. § 3.304(f) was changed during 
the pendency of this appeal, the veteran is entitled to the 
application of the more favorable version.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

However, whether the veteran's claim is considered under the 
new version of Section 3.304(f) or the old, the claimant must 
still prove that his claimed stressor actually occurred and 
that any current diagnosis of post-traumatic stress disorder 
is attributable to that stressor.  There is no showing that 
the veteran left the country during service, much less that 
he engaged in combat with the enemy.  See 38 U.S.C.A. 
§ 1154(b) (West 1991).  

It is undisputed that the veteran has been diagnosed with 
post-traumatic stress disorder as a result of the claimed 
rape in service.  Indeed, recent statements from his VA 
treating psychiatrist and other treating personnel indicate 
that the veteran had provided documents supporting medical 
visits and administrative actions following the alleged 
assault in service.  (This is an apparent reference to 
service personnel and medical records that are of record.)  
The information was reviewed and felt to be consistent with 
what the veteran had described during the previous three and 
a half years of treatment.  (It was noted that the veteran 
had been followed in the Mental Health Clinic at the Denver 
VAMC for post-traumatic stress disorder since August 1996.)  
Treating personnel were of the opinion that the documentation 
supported his claim that his post-traumatic stress disorder 
was related to his assault while in service.  

The veteran's treating psychiatrist in November 1999 was of a 
similar opinion regarding the veteran's criminal history 
contained in the NCIC report.  The NCIC report shows a 
history of violent criminal behavior dating to November 1970.  
The psychiatrist was of the opinion that the veteran's 
reported violent behavior was consistent with a diagnosis of 
post-traumatic stress disorder.  However, the psychiatrist 
also stated that "the circumstances and origins of [the] 
specific alleged criminal behavior cannot be evaluated 
through clinical interviews."  The psychiatrist's statement, 
by its own terms, would require the Board to engage in 
speculation in order to find, first, that a rape in service 
had occurred, and, second, that the veteran's criminal 
history following service was related to that incident.  
However, service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102 
(1999).  See, e.g., Davis v. West, 13 Vet. App. 178, 185 
(1999) (any medical nexus between the veteran's inservice 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Bloom v. West, 12 Vet. App. 185, 
186-87 (1999) (treating physician's opinion that veteran's 
time as a prisoner of war "could" have precipitated the 
initial development of his lung condition found too 
speculative to provide medical nexus evidence to well ground 
cause of death claim).  See also Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (diagnosis of post-traumatic stress disorder 
based on history provided by the veteran can be no better 
than the facts alleged by him).  

Moreover, after-the-fact medical nexus evidence cannot be 
used to establish the occurrence of the stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).  Thus, the dispositive issue is whether 
there is credible supporting evidence that the claimed 
inservice stressor actually occurred.  The Board concludes 
that no such evidence has been received.  

The RO, at the request of the Board, has pursued a number of 
avenues of approach to developing evidence to corroborate the 
veteran's allegation of rape in service.  These attempts have 
failed.  The veteran himself has been unable to provide any 
more specific information.  The Board observes that the RO 
has made a good faith effort to comply with all directives of 
the Board and that the RO has complied with those directives 
to the extent possible.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

The Board finds that the new evidence, when considered in 
conjunction with the evidence previously of record, is devoid 
of any corroborating evidence that the veteran was raped in 
service.  His assertion regarding his noncombat stressor is 
therefore insufficient, standing alone, to establish that the 
rape actually occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  It follows that evidence that is both new and 
material has not been received.  The application to reopen 
must, accordingly, be denied.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

